 

Exhibit 10.15

 

Note: February 6, 2020

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

2% FIXED CONVERTIBLE PROMISSORY NOTE

 

OF

 

TAURIGA SCIENCES, INC.

 

Issuance Date: February 6, 2020

Principal Sum: $65,000

 

This Note is a duly authorized Fixed Convertible Promissory Note of Tauriga
Sciences, Inc., a corporation duly organized and existing under the laws of the
State of Florida (the “Company”), designated as the Company’s 2% Fixed
Convertible Promissory Note due August 6, 2020 (“Maturity Date”) in the face
amount of $65,000 (the “Note”).

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest (the “Holder”)
the Principal Sum of $65,000 (the “Principal Sum”) and to pay “guaranteed”
interest on the principal balance hereof at an amount equivalent to 2% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have not been repaid or converted into the Company’s Common Stock (the “Common
Stock”), in accordance with the terms hereof. The sum of $60,000 shall be
remitted and delivered to the Company, and $5,000 shall be retained by the
Holder through an original issue discount (the “OID”) for due diligence and
legal bills related to this transaction. The Company covenants that within
months of the Effective Date of the Note, it shall utilize approximately $60,000
of the proceeds in the manner set forth on Schedule 1, attached hereto (the “Use
of Proceeds”), and shall promptly provide evidence thereof to Holder, in
sufficient detail as reasonably requested by Holder.

 

 

 

 

In addition to the “guaranteed” interest referenced above, and upon the
occurrence of an Event of Default (as defined in Section 3.00(a)), additional
interest will accrue from the date of the Event of Default at the rate equal to
the lower of 12% per annum or the highest rate permitted by law (the “Default
Rate”).

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, D, E, Schedule 1 (collectively, the
“Exhibits”), and the Irrevocable Transfer Agent Instructions (the “Date of
Execution”) and delivery of the initial payment of consideration by the Holder
(the “Effective Date”). The Company acknowledges and agrees the Exhibits are
material provisions of this Note.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Fixed Conversion Price” shall be equal to $.03 per share.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 

“Principal Market” shall refer to the primary exchange or trading platform on
which the Company’s common stock is traded or quoted.

 

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Repayment.

 

(a) The Company may pay this Note, in whole or in part, in cash or in other good
funds, according to the following schedule:

 

Days Since Effective Date   Payment Amount Under 30   110% of Principal Amount
so paid 31-60   115% of Principal Amount so paid 61-90   120% of Principal
Amount so paid 91-180   133% of Principal Amount so paid

 

 

 

 

(b) After 180 days from the Effective Date, the Company may not pay this Note,
in whole or in part, in cash or in other good funds, without prior written
consent from Holder, which consent may be withheld, delayed, denied, or
conditioned in Holder’s sole and absolute discretion. Whenever any amount
expressed to be due by the terms of this Note is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day. Upon the occurrence of an Event of Default, the Company may not
pay the Note, in whole or in part, in cash or in other good funds without
written consent of the Holder, which consent may be withheld, delayed, denied,
or conditioned in Holder’s sole and absolute discretion. Further, the Company
shall provide the Holder with two weeks’ prior written notice of the Company’s
determination to pay any or all of its obligations hereunder. During such
two-week period, the Holder may exercise any or all of its conversion rights
hereunder. In the event that the Holder does not exercise its conversion rights
in respect of any or all of such noticed, prospective payment, the Company shall
tender the full amount set forth in such notice (less any amount in respect of
which the Holder has exercised its conversion rights) to the Holder within 2
Business Days following the Holder’s exercise (or notification to the Company of
non-exercise) of the Holder’s conversion rights in respect of the amount set
forth in such notice. Any such payment by the Company in connection with this
provision shall be deemed to have been made on the date that the Holder first
receives the above-referenced notice.

 

Section 2.00 Conversion.

 

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder’s
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock at the Conversion Price (defined below), but not to exceed the
Restricted Ownership Percentage, as defined in Section 2.00(f). The date of any
conversion notice (“Conversion Notice”) hereunder shall be referred to herein as
the “Conversion Date”. The Conversion Price shall be equitably adjusted in the
event of a forward split, stock dividend, or the like, but shall not be adjusted
in the event of a reverse split, recombination, or the like.

 

(b) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than 2 Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions if the shares of Common Stock
underlying the portion of the Note being converted are eligible under a resale
exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company’s transfer agent is participating
in Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer
(“FAST”) program, the Company shall instead use commercially reasonable efforts
to cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its Deposits and
Withdrawal at Custodian (“DWAC”) program (provided that the same time periods
herein as for stock certificates shall apply).

 

 

 

 

(c) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all transfer agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the transfer agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

 

(d) Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e) Reservation of Underlying Securities. The Company covenants that it will at
all times reserve and keep available for Holder, out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder, five times the number of shares of Common
Stock as shall be issuable (taking into account the adjustments under this
Section 2.00, but without regard to any ownership limitations contained herein)
upon the conversion of this Note (consisting of the Principal Amount), under the
formula in Section 3.00(c) below, to Common Stock (the “Required Reserve”). The
Company covenants that all shares of Common Stock that shall be issuable will,
upon issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable (if eligible). If the amount of shares on reserve in Holder’s
name at the Company’s transfer agent for this Note shall drop below the Required
Reserve, the Company will, within 2 Trading Days of notification from Holder,
instruct the transfer agent to increase the number of shares so that the
Required Reserve is met. In the event that the Company does not instruct the
transfer agent to increase the number of shares so that the Required Reserve is
met, the Holder will be allowed, if applicable, to provide this instruction as
per the terms of the Irrevocable Transfer Agent Instructions attached to this
Note. The Company agrees that the maintenance of the Required Reserve is a
material term of this Note and any breach of this Section 2.00(e) will result in
a default of the Note.

 

(f) Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).

 

(g) Conversion Delays. If the Company fails to deliver shares in accordance with
the timeframe stated in Section 2.00(c), the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares. The rescinded
conversion amount will be returned to the Principal Sum with the rescinded
conversion shares returned to the Company, under the expectation that any
returned conversion amounts will tack back to the Effective Date.

 

 

 

 

(h) Shorting and Hedging. Holder may not engage in any “shorting” or “hedging”
transaction(s) in the Common Stock of the Company prior to conversion.

 

(i) Conversion Right Unconditional. If the Holder shall provide a Conversion
Notice as provided herein, the Company’s obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 

Section 3.00 Defaults and Remedies.

 

(a) Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms of Section 2.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not issue the press release or file the Current Report on Form
8-K, in each case in accordance with the provisions and the deadlines referenced
Section 5.00(j); (iv) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of this Note; (iv)
any representation or warranty of the Company in this Note that is found to have
been incorrect in any material respect when made, including, without limitation,
the Exhibits; (vi) failure of the Company to remain compliant with DTC, thus
incurring a “chilled” status with DTC; (vii) any default of any mortgage,
indenture or instrument which may be issued, or by which there may be secured or
evidenced any indebtedness, for money borrowed by the Company or for money
borrowed the repayment of which is guaranteed by the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter; (viii) if
the Company is subject to any Bankruptcy Event; (ix) any failure of the Company
to satisfy its “filing” obligations under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) and the rules and guidelines issued by OTC Markets
News Service, OTC Markets Group, Inc. and their affiliates; (x) failure of the
Company to remain in good standing under the laws of its state of domicile; (xi)
any failure of the Company to provide the Holder with information related to its
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 Trading Day of request by
Holder; (xii) failure by the Company to maintain the Required Reserve in
accordance with the terms of Section 2.00(e); (xiii) failure of Company’s Common
Stock to maintain a closing bid price in its Principal Market for more than 3
consecutive Trading Days; (xiv) any delisting from a Principal Market for any
reason; (xv) failure by Company to pay any of its transfer agent fees in excess
of $2,000 or to maintain a transfer agent of record; (xvi) failure by Company to
notify Holder of a change in transfer agent within 24 hours of such change;
(xvii) any trading suspension imposed by the United States Securities and
Exchange Commission (the “SEC”) under Sections 12(j) or 12(k) of the 1934 Act;
(xviii) failure by the Company to meet all requirements necessary to satisfy the
availability of Rule 144 to the Holder or its assigns, including but not limited
to the timely fulfillment of its filing requirements as a fully-reporting issuer
registered with the SEC, requirements for XBRL filings, and requirements for
disclosure of financial statements on its website; or (xix) failure of the
Company to abide by the Use of Proceeds or failure of the Company to inform the
Holder of a change in the Use of Proceeds.

 

 

 

 

(b) Remedies. If an Event of Default occurs, the outstanding Principal Amount of
this Note owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
“Mandatory Default Amount”. The Mandatory Default Amount means 33% of the
outstanding Principal Amount of this Note will be automatically added to the
Principal Sum of the Note and tack back to the Effective Date for purposes of
Rule 144. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, this Note shall accrue
additional interest, in addition to the Note’s “guaranteed” interest, at a rate
equal to the lesser of 12% per annum or the maximum rate permitted under
applicable law. In connection with such acceleration described herein, the
Holder need not provide, and the Issuer hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the note
until such time, if any, as the Holder receives full payment pursuant to this
Section 3.00(b). No such rescission or annulment shall affect any subsequent
event of default or impair any right consequent thereon. Nothing herein shall
limit the Holder’s right to pursue any other remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 

(c) Variable Conversion Price. If the Note is not retired on or before the
Maturity Date, then at any time and from time to time after the Maturity Date,
and subject to the terms hereof and restrictions and limitations contained
herein, the Holder shall have the right, at the Holder’s sole option, to convert
in whole or in part the outstanding and unpaid Principal Amount under this Note
into shares of Common Stock at the Variable Conversion Price. The “Variable
Conversion Price” (together with the Fixed Conversion Price, the “Conversion
Price”) shall be equal to the lower of: (a) the Fixed Conversion Price or (b)
65% of the lowest volume weighted average price of the Company’s Common Stock
during the 20 consecutive Trading Days prior to the date on which Holder elects
to convert all or part of the Note. For the purpose of calculating the Variable
Conversion Price only, any time after 4:00 pm Eastern Time (the closing time of
the Principal Market) shall be considered to be the beginning of the next
Business Day. If the Company is placed on “chilled” status with the DTC, the
discount shall be increased by 10%, i.e., from 35% to 45%, until such chill is
remedied. If the Company is not DWAC eligible through their transfer agent and
DTC’s FAST system, the discount will be increased by 5%, i.e., from 35% to 40%.
In the case of both, the discount shall be a cumulative increase of 15%, i.e.,
from 35% to 50%.

 



 

 

 

Section 4.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a) Holder is an “accredited investor,” as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the “1933 Act”), and will acquire
this Note and the Underlying Shares (collectively, the “Securities”) for its own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the 1933 Act, in a manner which would require
registration under the 1933 Act or any state securities laws. Holder has such
knowledge and experience in financial and business matters that such Holder is
capable of evaluating the merits and risks of the Securities. Holder can bear
the economic risk of the Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Securities. Holder recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. Holder
has carefully considered and has, to the extent Holder believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. Holder
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holders’ knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.

 

(b) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c) All limited liability company action has been taken on the part of the
Holder, its officers, directors, managers and members necessary for the
authorization, execution and delivery of this Note. The Holder has taken all
limited liability company action required to make all of the obligations of the
Holder reflected in the provisions of this Note, valid and enforceable
obligations.

 

(d) Each certificate or instrument representing Securities will be endorsed with
the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act or exempt from registration:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

 

 

 

Section 5.00 General.

 

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c) Amendments. This Note may not be modified or amended, or any of the
provisions of this Note waived, except by written agreement of the Company and
the Holder.

 

(d) Funding Window. The Company agrees that it will not enter into a convertible
debt financing transaction, including 3(a)(9) and 3(a)(10) transactions, with
any party other than the Holder for a period of 15 Trading Days following the
Effective Date. The Company agrees that this is a material term of this Note and
any breach of this will result in a default of the Note.

 

(e) Piggyback Registration Rights. The Company shall include on the next
registration statement that the Company files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 30% of the outstanding Principal Sum of this Note, but not
less than $20,000, being immediately due and payable to the Holder at its
election in the form of a cash payment or an addition to the Principal Sum of
this Note.

 

(f) Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder’s
option, shall become a part of this Note and its supporting documentation.. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, terms addressing maturity, conversion look back periods,
interest rates, original issue discount percentages and warrant coverage.

 

(g) Governing Law; Jurisdiction.

 

(i) Governing Law. This Note will be governed by, and construed and interpreted
in accordance with, the laws of the Commonwealth of Puerto Rico without regard
to any conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

 

(ii) Jurisdiction and Venue. Any dispute, claim, suit, action or other legal
proceeding arising out of or relating to this Note or the rights and obligations
of each of the parties shall be brought only in the San Juan, Puerto Rico or in
the federal courts of the United States of America located in San Juan, Puerto
Rico.

 

(iii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this Note.

 

 

 

 

(iv) Delivery of Process by the Holder to the Company. In the event of an action
or proceeding by the Holder against the Company, and only by the Holder against
the Company, service of copies of summons and/or complaint and/or any other
process that may be served in any such action or proceeding may be made by the
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v) Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

(h) No Bad Actor. No officer or director of the Company would be disqualified
under Rule 506(d) of the Securities Act of 1933, as amended, on the basis of
being a “bad actor” as that term is established in the September 13, 2013 Small
Entity Compliance Guide published by the SEC.

 

(i) Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 

(j) Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
Eastern Time on the Trading Day immediately following the Date of Execution,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, with the SEC
within the time required by the 1934 Act. From and after the filing of such
press release, the Company represents to the Holder that it shall have publicly
disclosed all material, non-public information delivered to the Holder by the
Company, or any of its officers, directors, employees, or agents in connection
with the transactions contemplated by this Note. The Company and the Holder
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the Holder
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, none of which consents shall be unreasonably
withheld, delayed, denied, or conditioned except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Holder, or include the name of the Holder in any filing with the SEC or
any regulatory agency or Principal Market, without the prior written consent of
the Holder, except to the extent such disclosure is required by law or Principal
Market regulations, in which case the Company shall provide the Holder with
prior notice of such disclosure permitted hereunder.

 

 

 

 

The Company agrees that this is a material term of this Note and any breach of
this Section 5.00(j) will result in a default of the Note.

 

(k) Attempted Below-par Issuance. In the event that the Holder delivers a
Conversion Notice to the Company and, if as of such date, (i) the Conversion
Price would be less than par value of the Company’s Common Stock and (ii) within
three business days of the delivery of the Conversion Notice, the Company shall
not have reduced its par value such that all of the requested conversion
transaction may then be accomplished, then the Company and the Holder shall
utilize the following conversion protocol for Par Value Adjustment. The Holder
shall transmit to the Company: (X) a “preliminary” Conversion Notice for the
full number of shares of Common Stock that would be issued at the Conversion
Price without regard to any below-par value conversion issues; followed by (Y) a
“par value” Conversion Notice for the number of shares of Common Stock with the
Conversion Price increased from the “preliminary” Conversion Price to a
Conversion Price at par value; and, finally, (Z) a “liquidated damages”
Conversion Notice for that number of shares of Common Stock that represents the
difference between the “preliminary” Conversion Notice full number of shares and
the “par value” Conversion Notice limited number of shares. The Conversion Price
of such “liquidated damages Common Shares” would be the par value of the Common
Stock. Accordingly, through this protocol, the Company would issue, in two
transactions, an amount of shares of its Common Stock equivalent to the full
number of shares of Common Stock that would have been issued in accordance with
the “preliminary” Conversion Notice without regard to any below-par value
conversion issues. In the event that the Holder is precluded from exercising any
or all of its conversion rights hereunder as a result of a proposed “below par”
conversion, the Company agrees that, in lieu of actual damages for such failure,
liquidated damages may be assessed and recovered by the Holder without being
required to present any evidence of the amount or character of actual damages
sustained by reason thereof. The amount of such liquidated damages shall be an
amount equivalent to the trading price utilized in the “preliminary” Conversion
Notice multiplied by the number of shares calculated on the “liquidated damages”
Conversion Notice. Such amount shall be assessed and become immediately due and
payable to the Holder (at its election) in the form of a (i) cash payment, (ii)
an addition to the Principal Sum of this Note, or (iii) the immediate issuance
of that number of shares of Common Stock as calculated on the “liquidated
damages” Conversion Notice. Such liquidated damages are intended to represent
estimated actual damages and are not intended to be a penalty, but, by virtue of
their genesis and subject to the election of the Holder (as set forth in the
immediately preceding sentence), will be automatically added to the Principal
Sum of the Note and tack back to the Effective Date for purposes of Rule 144, as
the Company’s failure to maintain the par value of its Common Stock at an amount
that would not result in a “below par” conversion failure is equivalent to a
default as of the Issuance Date of the Note.

 

[Signature Page to Follow.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Fixed Convertible Promissory
Note to be duly executed on the day and in the year first above written.

 

  TAURIGA SCIENCES, INC.         By:                  Name:     Title:      
Email:     Address:  

 

This Fixed Convertible Promissory Note of February 6, 2020 is accepted this ___
day of __________, 2020 by

 

TANGIERS GLOBAL, LLC         By:                  Name:     Title: Managing
Member  

 

 

